Name: Council Implementing Decision 2012/454/CFSP of 1Ã August 2012 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Decision_IMPL
 Subject Matter: international trade;  international affairs;  Asia and Oceania;  criminal law
 Date Published: 2012-08-02

 2.8.2012 EN Official Journal of the European Union L 206/11 COUNCIL IMPLEMENTING DECISION 2012/454/CFSP of 1 August 2012 implementing Decision 2011/486/CFSP concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/486/CFSP of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 5 thereof, Whereas: (1) On 1 August 2011, the Council adopted Decision 2011/486/CFSP. (2) On 19 July 2012, the Committee established pursuant to paragraph 30 of United Nations Security Council Resolution 1988 (2011) deleted two persons from the list of individuals, groups, undertakings and entities subject to restrictive measures. (3) The Annex to Decision 2011/486/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The entries for the persons appearing in the Annex to this Decision are deleted from the list set out in the Annex to Decision 2011/486/CFSP. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 1 August 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 199, 2.8.2011, p. 57. ANNEX ENTRIES REFERRED TO IN ARTICLE 1 (1) Tahis (alias Tahib). (2) Abdul Wasay Mutasim Agha. (alias (a) Mutasim Aga Jan, (b) Agha Jan, (c) Abdul Wasay Agha Jan Motasem).